Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Drawings
The drawings are accepted as part of the formal application.  Applicant cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Specification
The specification is accepted as part of the formal application.
Applicant cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolshikhin et al. (US. Pub. 20080080808).
Regarding claims 1 and 17, Tolshikhin et al. anticipate a structure comprising: a substrate (100) having an edge; and an edge coupler including a first waveguide core (112) having an end surface that terminates adjacent to the edge of the substrate, the first waveguide core comprised of a first material having a first state with a first refractive index in response to an applied stimulus and a second state with a second refractive index different from the first refractive index (Fig. 1).

    PNG
    media_image1.png
    375
    486
    media_image1.png
    Greyscale

Reproduced from US. Pub. 20080080808. 
Regarding claims 4-6 and 18, Tolshikhin et al. further anticipate that the edge coupler includes a first electrode (e.g. N or P doped layer) and a second electrode (e.g. P or N doped layer), and the first waveguide core includes a portion positioned between the first electrode and the second electrode; and further comprising: a dielectric layer over the first waveguide core; a first contact (116) in the dielectric layer, the first contact coupled to the first electrode; and a second contact (118) in the dielectric layer, the first second contact coupled to the second electrode; and further comprising: a power supply (i.e. not shown) coupled by the first contact to the first electrode and by the second contact to the second electrode, the power supply configured to apply a bias voltage as the applied stimulus to the first electrode and the second electrode to provide the first state and to remove the bias voltage from the first electrode and the second electrode to provide the second state ([0059], claim 8, Fig. 1).
Regarding claims 8-9 and 19-20, Tolshikhin et al. further anticipate that the first waveguide core (112) includes a tapered section that is terminated by the end surface, and the tapered section has a width dimension that increases with increasing distance from the end surface; wherein the first waveguide core includes a longitudinal axis, and the tapered section of the first waveguide core includes a plurality of segments (e.g. 122, 126) that are arranged along the longitudinal axis (Fig. 1).
Regarding claims 10-12, Tolshikhin et al. further anticipate that the first waveguide core (112) includes a longitudinal axis, and the first waveguide core includes a plurality of segments (e.g. 122, 126) that are arranged along the longitudinal axis adjacent to the end surface; wherein the first waveguide core includes a tapered section that is terminated by the end surface, and the tapered section includes the segments (e.g. 122, 126); wherein each segment has a width dimension in a direction normal to the longitudinal axis, and the width dimension of the segments in the tapered section varies based on a non-linear function (Fig. 1).
Regarding claims 13-16, Tolshikhin et al. further anticipate a second waveguide core (128 or 134) adjacent to the first waveguide core (112), the second waveguide core comprising of a second material having a different composition than the first material of the first waveguide core;
wherein the second waveguide core includes a portion that is laterally adjacent to a portion of the first waveguide core; wherein the first waveguide core includes a longitudinal axis and a taper spaced along the longitudinal axis from the end surface, and the second waveguide core includes a taper that is positioned to overlap with the taper of the first waveguide core; and further comprising: a light source (i.e. not shown) configured to supply pump light to the first waveguide core as the applied stimulus (Fig. 1).
Claims 1, 7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deacon (US. Pat. 6,393,185).
Regarding claims 1 and 17, Tolshikhin et al. anticipate a structure comprising: a substrate (100/800) having an edge; and an edge coupler including a first waveguide core (830) having an end surface that terminates adjacent to the edge of the substrate, the first waveguide core comprised of a first material having a first state with a first refractive index in response to an applied stimulus and a second state with a second refractive index different from the first refractive index (Figs. 1-2 and Fig. 8).

    PNG
    media_image2.png
    480
    736
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    280
    461
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    477
    590
    media_image4.png
    Greyscale

Reproduced from US. Pat. 6,393,185.
Regarding claim 7, Tolshikhin et al. further anticipate a dielectric layer over the first waveguide core; and a resistance heater (160) positioned in the dielectric layer adjacent to the first waveguide core, the resistance heater configured to generate heat that is transferred through the dielectric layer as the applied stimulus to the first material of the first waveguide core (col. 39 lines 1-11, Figs. 1-2 and Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tolshikhin et al. (US. Pub. 20080080808).
Regarding claims 2-3, Tolshikhin et al. further disclose the claimed invention except for that the first material of the first waveguide core is indium-tin oxide or vanadium oxide or germanium-antimony-tellurium.  Since applicant has not pointed to any criticality of such that type material, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made would select the above claimed materials as alternative choices of common materials for purpose of availability and cost effective, since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  This rejection may be overcome by a showing of unexpected results associated with such that type of material.
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Forrest et al. (US. Pat. 6,795,622).
Venkatesan (US. Pub. 2021/0126429).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883